DETAILED ACTION 
The preliminary amendment submitted on May 3, 2021 has been entered.  Claims 23-35 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statu-tory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.  As explained in MPEP1 2181(I), claim limitations that meet the following three-prong test will be interpreted under § 112(f):
(A)	the claim limitation uses the term “means” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-struc-tural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with § 112(f).  The presump-tion that the claim limitation is interpreted under § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with § 112(f).  The presumption that the claim limitation is not inter-preted under § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  See MPEP 2181.  
The use of “a means for inhibiting roflumilast crystal growth or changes in particle size” in claim 1 appears to be an intentional invocation of § 112(f).  Claim limitations in this application that use the word “means” are therefore being interpreted under § 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under § 112(f), except as otherwise indicated in an Office action.  
There is no definition of the corresponding structure, material, or acts described in the specification for the “means” recited in the claims.  The most pertinent disclosure in the specifi-cation (p. 7 in the section entitled “SUMMARY OF THE INVENTION”) is as follows: 
In accordance with the present invention, it has been discovered that hexylene glycol inhibits crystalline growth of suspended or precipitated roflumilast particles in formulations containing phar-maceutically acceptable solvents including water. Inhibiting crystalline growth of suspended or precipitated roflumilast parti-cles is particularly important in topically applied formulations due to skin permeability.  
The examiner therefore has construed the “means for inhibiting roflumilast crystal growth or changes in particle size” as hexylene glycol and equivalents thereof.  The meaning of “equiva-lents” in this context is unclear for the reasons discussed below.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(a) and 112(b):  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 23-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Specifi-cally, the specification fails to provide a written description of the “means for inhibiting roflumilast crystal growth or changes in particle size.”  
The requirement for a written description of the claimed invention is based on the principle that a patent must describe the technology that is sought to be patented.  The require-ment serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the inven-tion that is claimed.  It also promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.  “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.”  See MPEP 2163.  
Except for the identification of hexylene glycol itself (see, e.g., the “SUMMARY OF THE INVENTION,” quoted above), there is no written description of anything else that would consti-tute the “means for inhibiting roflumilast crystal growth or changes in particle size.”  Applicant’s specification does not provide any written description whatsoever of what the “equivalents” of hexylene glycol might be.  Invocation of § 112(f) permits applicant to claim the corresponding structure, material, or acts described in the specification and “equivalents thereof” as the “means.”  The “equivalents,” however, lack written description.  As far as the examiner is able to ascertain, the “means for inhibiting roflumilast crystal growth or changes in particle size” is simply hexylene glycol itself.  
Claims 23-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to partic-ularly point out and distinctly claim the subject matter which the inventor regards as the inven-tion.  
35 U.S.C. 112(f) states that a claim limitation expressed in means-plus-function language “shall be construed to cover the corresponding structure … described in the specification and equivalents thereof.”  If one employs means-plus-function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language.  “If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b).”  See MPEP 2181.  
The rejection under 112(a), above, is reiterated and incorporated herein by reference.  
The meaning of “equivalents” under 112(f) is undefined and the search of the prior art reveals that “equivalents” in this context lacks an established meaning, so the scope of the instant claims is indefinite.  For example, it is unclear whether an “equivalent” of hexylene glycol is some-thing that has an equivalent chemical structure or if it has an equivalent ability to inhibit crystal growth (or both?).  For the purpose of conducting a search of the prior art, the examiner presumes that the “means for inhibiting roflumilast crystal growth or changes in particle size” includes any chemical compound that inhibits crystal growth or changes in particle size.  
Claim 30 is also rejected as being indefinite for including trademarks, such as AMERCHOL,2 ARLACEL,3 and PROMULGEN.4  Trademarks are not proper claim limitations for the reasons discussed in MPEP 2173.05(u).  
Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufac-ture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  
A rejection based on double patenting of the “same-invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (emphasis added).  The term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  A statutory-type double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  
Claims 23-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 4, respectively, of prior U.S. Patent No. 9,884,050 B1.  This is a statutory double patenting rejection.  
Claim 1 of the ‘050 patent (cited in applicant’s IDS5) reads as follows:  
A pharmaceutical composition comprising roflumilast and hexylene glycol.  
The independent claim in the present application reads as follows: 
A pharmaceutical composition comprising roflumilast and a means for inhibiting roflumilast crystal growth or changes in particle size.  
The only difference between these claims is that instant claim 23 invokes § 112(f) instead of reciting hexylene glycol itself.  As explained above, however, the “means for inhibiting roflumilast crystal growth or changes in particle size” appears to be exactly the same as hexylene glycol.  The two claims quoted above appear to be identical scope, so applicant is invited to explain the difference.  
Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; (4) considering objective evidence present in the appli-cation indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claims 23, 25-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Linder (US 2007/0259009 A1).  
Linder (cited in applicant’s IDS) discloses a pharmaceutical composition of roflumilast dissolved in water to obtain a clear solution, having no particulate contaminants, and being stable during storage with no precipitates of the active ingredient (para. 0006).  The composition of Linder has not particulate contaminants and no precipitates, so it appears that a means for inhibiting roflumilast crystal growth or changes in particle size necessarily is present.  The exam-iner therefore finds that the composition of Linder is the same as that of at least instant claim 23, although it does not specifically disclose a means for inhibiting roflumilast crystal growth or changes in particle size.  In cases like this, where applicant claims a composition in terms of a function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, it is proper for the examiner may make a rejection under both 35 U.S.C. 102 and 103, whereupon the burden of production shifts to applicant.  See MPEP 2112(III).  Finally, with respect to the dependent claim, Linder also discloses emulsifiers (para. 0018), solvents (para. 0019), solubilizers (para. 0019), polyethylene glycol (para. 0019), lecithin (para. 0019), excipients (para. 0022), and topical administration (para. 0034), thereby suggesting the subject matter of claims 25-31 and 33.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-to-file provisions of the AIA .  A termi-nal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 25-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,884,050 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘050 patent, discussed above, claims a pharmaceutical composition comprising roflumilast, hexylene glycol, and the other excipients recited in the instant claims.  
Claims 23-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent Nos. 9,895,359 B1; 9,907,788 B1; 10,105,354 B1; 10,172,841 B2; 10,940,142 B2; and 11,129,818 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘359 patent (cited in applicant’s IDS) claims a method of inhibiting crystal growth in a roflumilast composition using hexylene glycol.  The ‘788 patent and the ‘354 patent (both cited in the IDS) claim methods of using a pharmaceutical composition of roflumilast and hexylene glycol.  The ‘841 patent (cited in the IDS) claims a pharmaceutical composition comprising hexylene glycol and roflumilast.  The ‘142 patent similarly claims a phar-maceutical composition comprising roflumilast and hexylene glycol.  The ‘818 patent claims a method of using a topical pharmaceutical composition comprising 0.3% roflumilast, hexylene glycol, and the other excipients recited in the instant claims.  The examiner suggests a terminal disclaimer.  
Conclusion 
Any inquiry concerning this communication should be directed to Theodore R. Howell whose telephone number is 571-270-5993.  The examiner can normally be reached Monday through Thursday, 7:00 am – 6:00 pm (Eastern time).  The examiner is not available on Fridays.  Examiner interviews may be conducted by telephone and video conferencing.  Please call the examiner or use the Automated Interview Request (AIR) at www.uspto.gov/interviewpractice to schedule an interview.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng (Winston) Shen, can be reached on 571-272-3157.  The fax phone number for the organization where this application is assigned is 571-273-8300.  Infor-mation regarding the status of this application may be obtained from Patent Center, which is available to registered users at patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative, please call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 
December 7, 2022  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 Ser. No. 71/575,741.  
        3 Ser. No. 71/437,233.  
        4 Ser. No. 71/685,997.  
        5 See the information disclosure statement (IDS) submitted on November 23, 2020.